Name: Commission Regulation (EC) No 945/2001 of 15 May 2001 amending Regulation (EC) No 1701/2000 opening an invitation to tender for the refund for the export of common wheat to all third countries except Poland and certain ACP States
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  trade;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R0945Commission Regulation (EC) No 945/2001 of 15 May 2001 amending Regulation (EC) No 1701/2000 opening an invitation to tender for the refund for the export of common wheat to all third countries except Poland and certain ACP States Official Journal L 133 , 16/05/2001 P. 0007 - 0007Commission Regulation (EC) No 945/2001of 15 May 2001amending Regulation (EC) No 1701/2000 opening an invitation to tender for the refund for the export of common wheat to all third countries except Poland and certain ACP StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 602/2001(4), and in particular Article 4 thereof,Whereas:(1) Commission Regulation (EC) No 1701/2000(5), as last amended by Regulation (EC) No 293/2001(6), provides for the opening of an invitation to tender for the export refund provided for in Article 4 of Regulation (EC) No 1501/95.(2) To cover possible subsequent requirements for common wheat on the world market towards the close of the 2000/01 marketing year, that invitation to tender should be extended until 31 May 2001.(3) Regulation (EC) No 1701/2000 provides for a specific period of validity for licences issued under that invitation to tender, which must meet the needs of the world market for the 2000/01 marketing year.(4) To ensure that exports of common wheat awarded during the 2000/01 marketing year meet the needs of this marketing year only, a shorter period of validity should be fixed for the export licences issued and tenderers should be required to complete customs formalities by 30 June 2001 at the latest.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1701/2000 is hereby amended as follows:1. Article 1(3) is replaced by the following: "3. The invitation shall remain open until 31 May 2001. During this period weekly awards shall be made, for which the quantities and the time limits for the submission of tenders shall be as prescribed in the notice of invitation."2. Article 4(2) is replaced by the following: "2. Export licences issued in connection with the invitations to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1, until 30 June 2001. Tenderers shall attach to their tender a written undertaking to complete the customs export formalities by 30 June 2001 at the latest."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 89, 29.3.2001, p. 16.(5) OJ L 195, 1.8.2000, p. 18.(6) OJ L 43, 14.2.2001, p. 10.